Citation Nr: 1116096	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  70-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to service connection for chronic respiratory problems to include allergic rhinitis, pharyngitis, coughing, sinusitis, and wheezing.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, from January 2000 to December 2000, and from July 2003 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in October 2008.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran withdrew a claim for service connection for left leg and ankle swelling. 

In February 2003, the Board denied service connection for bilateral hearing loss, tinnitus, sleep apnea syndrome, chronic respiratory problems, hypertension, positive purified protein derivative test, and fibromyalgia.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 

In August 2010, the Court remanded the claims for tinnitus, sleep apnea syndrome, chronic respiratory problems and hypertension for compliance with the instructions in a Joint Motion for Remand.  The appeal of the remaining issues was dismissed, and the Board's decision is final as to those issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  





REMAND

The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2010). 
 
In correspondence in March 2011, the Board offered the Veteran the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2010).  In April 2011, the Veteran requested a new hearing before the Board sitting at the Regional Office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

 






